Citation Nr: 1122334	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  07-38 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for residuals of a broken back and neck, sciatic nerve and bladder injuries, and a concussion.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel






INTRODUCTION

The Veteran served on active duty from April 2002 to April 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In the course of this appeal, the appellant requested a hearing before a member of the Board.  Such a hearing was scheduled for February 2011; however, he failed to appear on the scheduled date, and failed to provide an explanation regarding his absence.  Thus, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for residuals of a broken back and neck, sciatic nerve and bladder injuries, and a concussion, all resulting from a fall during military service.  Service connection may be awarded for a current disability arising from a disease or injury incurred in or aggravated by active military service, but no compensation shall be paid if the disability is a result of the Veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  

In the present case, the essential facts are not in dispute.  Service treatment records confirm the Veteran sustained a right inferior ischial fracture, fractures of the cervical and lumbosacral spine, left sciatic nerve and bladder injuries, and other residuals of a fall sustain on March 13, 2003, while the Veteran was on active duty as a member of the U.S. Air Force.  Service connection was denied by the RO, however, in a March 2006 rating decision due to a finding that the Veteran's fall was a result of his alcohol intoxication, and the injuries sustained therein were not within the line of duty and were the result of willful misconduct.  The Veteran disputes this finding.  

Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  A service department finding that injury, disease or death was not due to misconduct will be binding on VA, unless it is patently inconsistent with the facts and the requirements of laws administered by VA.  Willful misconduct involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Willful misconduct will not be determinative unless it is the proximate cause of injury, disease or death.  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  38 U.S.C.A. § 3.1(n).  

38 U.S.C.A. § 105 creates a presumption of service connection for injuries that occur during active duty unless a preponderance of the evidence establishes that the injury was the result of the person's own willful misconduct.  See Thomas v. Nicholson, 423 F.3d 1279, 1284-85 (Fed. Cir. 2005); Shedden v. Principi, 381 F.3d 1163, 1166 (Fed. Cir. 2004).  

The simple drinking of alcoholic beverage is not of itself willful misconduct.  If, in the drinking of a beverage to enjoy its intoxicating effects, intoxication results proximately and immediately in disability or death, the disability or death will be considered the result of the person's willful misconduct.  Alcohol abuse means the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user.  38 C.F.R. § 3.301.  

The Veteran has stated that in January 2003, he was accused of illegal drug use while on active duty, and placed under military investigation.  Service personnel records confirm an investigation was begun in January 2003 regarding alleged wrongful possession and use of a controlled substance, marijuana.  Although the Veteran contended at the time that these charges were false, the investigation nevertheless caused him significant stress and anxiety, according to his statements.  On March 12, 2003, he began experiencing chest pain, anxiety, and related symptoms, and reported to the emergency room on base.  His heart rate was noted to be irregular, with possible sinus arrhythmia, and he was noted to be under significant stress.  The final impression was of stress/anxiety and chest wall pain, and he was given several medications, including Paxil, Clonazepam, and Vioxx.  He was also noted to be taking Vicoden for recent tooth pain.  The next day, while serving as a barracks orderly, the Veteran fell three stories while attempting to jump from a third floor balcony to the second floor.  Just prior to his fall, he had taken two shots of alcohol due, by his testimony, to his anxiety.  He sustained the injuries noted above, and was taken to a military medical hospital for treatment.  

In support of his claim, the Veteran submitted a March 2007 letter from Christopher M. Di Maio, M.D.  Dr. Di Maio stated he reviewed both the Veteran's statement and the service treatment records surrounding his March 2003 emergency room visit and subsequent fall injury.  In his opinion, the Veteran's medications, taken in combination, resulted in behavior on March 12, 2003, that was "completely out of character."  Dr. Di Maio also stated the Veteran's actions on that date "may indicate delusional or psychotic thinking."  Generally, a medical opinion expressed in terms of "may" implies "may or may not" and therefore is too speculative to establish a plausible basis for the grant of service connection.  See Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Obert v. Brown, 5 Vet. App. 30, 33 (1993)).  Nevertheless, this private medical opinion is sufficient to raise VA's obligation to obtain a medical examination and/or opinion statement.  38 U.S.C.A. § 5103A(d); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As noted above, VA regulations define willful misconduct to include "conscious wrongdoing or known prohibited action" or "deliberate or intentional wrongdoing."  38 C.F.R. § 3.1(n) (emphasis added).  It is also noted within VA regulations that a person of unsound mind is incapable of forming intent, an essential element of willful misconduct.  38 C.F.R. § 3.302(a)(2).  Thus, Dr. Di Maio's opinion that the Veteran's behavior on March 13, 2003 may have been influenced by delusional or psychotic thinking raises the possibility that his misconduct was not willful, and further medical development is required.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file to an appropriate psychiatric expert for the purpose of determining the Veteran's state of mind on March 13, 2003.  The Veteran need not be scheduled for examination unless such an examination is determined necessary by the examiner.  All pertinent symptomatology and findings should be reported in detail.  After fully reviewing the Veteran's claims file, including his medical history, the examiner should address the following:

   Is it at least as likely as not the Veteran was experiencing delusional or psychotic thinking or impaired judgment, or was otherwise unable to control his actions, on March 13, 2003, when he consumed alcohol while on duty and subsequently fell off a balcony?  In addressing this question, the examiner is asked to discuss specifically the effects on the Veteran's mental state of any prescription medication he may have been taking at that time.  

The examiner must provide a complete and detailed rationale for all conclusions reached.  If the examiner determines that the requested opinion cannot be provided without resort to mere speculation than he or she must discuss why such an opinion is not possible.  

2.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

